DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Receipt of Arguments/Remarks filed on September 7, 2021 is acknowledged.  Claims 1-11, 13, 18, 20-22, 24, 29, and 31-33 are canceled. Claims 12 and 23 are amended. Claims 12, 14-17, 19, 23, 25-28, 30, and 34-35 are the object of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Withdrawn Objections/Rejections
§102:
Applicant’s remarks, filed 09/07/2021, with respect to the 102(a)(1) anticipatory rejection of Claims 12, 14, 18, 23, 25, 29, 34, and 35 over Saito as evidenced by De Leenheer  have been fully 
§103:
Applicant’s remarks, filed 09/07/2021, with respect to the 103 rejection of Claims 12, 14, 18, 23, 25, and 29 over Chen in view of Fu and Wang; Claims 12, 14-18, 23, 25-29, 34, and 35 over Chen in view of Fu and Wang and further in view of Briand and Jauneau; and Claims 12, 14-23, and 25-35 over Chen in view of Fu, Wang, Briand and Jauneau, and further in view of Remon have been fully considered and, in light of the amendments, were found persuasive.  See p. 6-9, 103 section of Remarks. The Applicant amended Claim 12 to include features of previous Claim 21, now cancelled, and Claim 23 to include features of previous Claim 32, now cancelled, thereby overcoming the 103 rejection. Therefore, the 103 rejections have been withdrawn.  However, upon further consideration, new ground of rejection is made in light of the amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2019 is now in compliance with the provisions of 37 CFR 1.97.  Applicant submitted a new legible copy of the PROFEED article. Applicant also provided a summary of the relevance of the PROFEED reference in the Remarks filed on 09/07/2021 (p 5, IDS section). Accordingly, the information disclosure statement is being considered by the Examiner.

Modified Rejections Necessitated by the Amendments Filed September 7, 2021
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-17, 19, 23, 25-28, 30, 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the combination of nystose and kestose, does not reasonably provide enablement for “wherein a combination of nystose and kestose elicits mechanism for absorption of inorganic nutrients in the plant” and “wherein a combination of nystose and kestose stimulates natural defenses in plants”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  


The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

    	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

     	The invention relates to i) eliciting mechanisms for absorption of inorganic nutrients in a plant, and ii) stimulating natural plant defenses comprising applying the combination of nystose 
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the Examiner cites Akiyama et al. describing how inoculation of arbuscular mycorrhizal fungus affects the sugar levels in various tissues of asparagus seedlings, with the carbon metabolism being stimulated by the colonization of the roots by the fungus, enhancing the transport of sugars in the ferns and accumulation of fructans in the roots. Growth promotion is most often attributed to the increased uptake of phosphate from the soil in response to colonization by the fungus (Akiyama, M., et al. "Changes in sugar level and related enzyme activity of arbuscular mycorrhizal asparagus." X International Asparagus Symposium 589. 2001). However, the exogenous application of short fructans, nystose and kestose, to elicit the plant defenses and stimulate plants to absorb inorganic nutrients are not known. As such, one skilled in the art would not expect to be able to elicit all mechanisms for absorption of all inorganic nutrients in all plants, and stimulate all the defense pathways and natural compounds defenses in all plants with the exogenous treatment of nystose and kestose. 
The breadth of the claims     
Claims 12 recites the use of effective amount of the combination of nystose and kestose to elicit absorption of inorganic nutrients in a plant, but recite these without indicating which inorganic nutrients and which or what type of plants.
Claims 23 recites the use of effective amount of the combination of nystose and kestose to stimulate natural defenses in plants, but recite these without indicating how it is possible to stimulate all the defense pathways and natural compounds defenses. The claims do not recite any specific compounds or pathways, nor additional plants.
The amount of direction or guidance provided and the presence or 
absence of working examples

     	The specification only exemplifies the root absorption of nitrate, phosphate, and calcium by lettuce, and the stimulation of jasmonic acid plant hormone in the stems of young tobacco plants. The specification only discloses that jasmonic acid plays a role in resistance to insects and diseases, and thus, the increase in content of jasmonic acid indicate potential of plants to resist pathogens. The specification provides little direction or guidance for stimulating the production of other plant hormones, or any other plants, as well as the absorption of other nutrients.  
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method of eliciting mechanisms for absorption of all inorganic nutrients in all plants, and stimulating plant defense by the combination of nystose and kestose could be predictably used for stimulating all plant defense hormones, in all kinds of plants, as inferred by the claim. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention 
Thus, the claims are enabled for calcium, nitrogen, and phosphorous absorption in lettuce or leafy crops, and enabled for jasmonic acid production in tobacco plant, but not the entire scope being claimed. 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 19, 25-28, 30, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-17, 19, 23, 25-28, 30, and 34-35 recites the limitation "at least one fructooligosaccharide".  There is insufficient antecedent basis for this limitation in the claim. Claims 12 and 23 have been amended to recite “nystose and kestose”. However, the claims depending from them are still referring to genus “fructooligosaccharide”. As such, the metes and bounds of the claims are unclear, and these claims are rejected. Appropriate correction is required. For compact prosecution, the Examiner will interpret the recitation of "at least one fructooligosaccharide" to mean the combination of nystose and kestose.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 14, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. ("Changes in sugar level and related enzyme activity of arbuscular mycorrhizal asparagus." X International Asparagus Symposium 589. 2001), hereinafter Akiyama, in view of Chen et al. (CN 100486434 C, 13-May-2009, machine translated), hereinafter Chen, and Suzuki et al. (J. Japan. Soc. Hort. Sci. 73 (2): 119-127. 2004), hereinafter Suzuki.
Applicant Claims
The instant application claims method of applying an effective amount of nystose and kestose in solid form or liquid solution to plant root or leaf.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Akiyama relates the changes in sugar levels in young asparagus seedlings when the soil is supplemented with phosphate, and when the roots are infected with arbuscular myccorhizal (AM) fungus (Abstract). Akiyama recites that enhanced growth has been observed in many plants whose roots are colonized by AM, and that the growth promotion are often due to the increased uptake of phosphate in response to the fungal colonization (Introduction, 1st paragraph).  Akiyama studied the changes in sugar levels, and found that six sugars, including nystose and kestose, and one sugar alcohol are detected in the roots (Results, 1st paragraph). The sugar level in aerial regions decreased with increasing phosphate concentration, and this effect AM accelerates the effect (Discussion, 1st paragraph). Akiyama also cites that studies have been made regarding phosphate absorption, AM colonization, and photosynthetic efficiency of plant, but their studies show that enzyme systems were stimulated by AM colonization, which enhance sugar hydrolysis for transport to the aerial regions, and accumulation in storage roots (p. 317, nd paragraph; Fig. 3); the metabolism of sugar stimulates the plant growth (Conclusion).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Akiyama is silent on applying nystose and kestose to plant via leaf or root.
Chen disclose an invention comprising applying burdock fructooligosaccharide as disease resistance elicitor to promote plant growth and induce plant disease resistance (Abstract). Chen expressly teaches the application of 5 g/L solution on plant leaf by spraying the FOS solution (p. 5, Embodiment 2), reading on Claims 12, 14, 23 and 25. 
Suzuki supports Chen by teaching the accumulation of short chain FOS in stem and root tissues.  Suzuki teaches application of exogenous carbohydrate (sucrose, glucose, mannitol, fructose, and sorbitol) on plant tissues by culturing in carbohydrate-rich media, and found seven carbohydrates produced including nystose and kestose in the root and stem segments (Figs. 1-4). Analyses shows that the exogenous carbohydrates were absorbed by the plant, and penetrates faster into stem segments than in root segments; glucose, sucrose and fructose are converted into FOS and induces short chain FOS biosynthesis (p. 124, L. Col. to R. Col.).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Akiyama with that of Chen and Suzuki, and use the application method taught by Akiyama and Chen and Suzuki, i.e. spray the plant root, leaf and stem with a solution of nystose and kestose. One would be motivated to do so because Akiyama recognizes nystose and kestose are FOS detected in storage roots, and are associated 
Chen teaches application of FOS to plants to induce plant defense, critical in plant growth. Akiyama recites nystose and kestose as components implicated in plant growth during AM colonization, which also promotes phosphate absorption. Thus, when FOS comprising nystose and kestose is applied to plant, the method must necessarily induce the mechanism of absorbing nutrients while eliciting plant defense mechanism as claimed in Claims 12 and 23. Nothing   In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same plant is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.   
  
Claims 15-17, 26-28, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Chen and Suzuki, as applied to Claims 12, 23 and 25 above, and in view of Briand et al. (US 2007/0232494 A1, Oct. 4, 2007), hereinafter Briand, and Jaulneau, et al. (Journal of Biomedicine and Biotechnology, Volume 2010, Article ID 525291, 11 pp.), hereinafter Jaulneau.
Applicant Claims
Applicant further claims that the combination of nystose and kestose is applied in solid form in an amount of from 10-1000 g or as nutritive solution. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Akiyama, Chen and Suzuki have been set forth supra. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The arts are silent on applying the solid composition to plants in an amount of 10-1000 g, as powder or granulated fertilizer, or as nutritive solution.
These deficiencies are cured by Briand. 
Briand relates the use of ulvans or of ulvan-derived oligosaccharides in a plant-protection product (Abstract).   Briand relates that ulvan-derived oligosaccharides unexpectedly stimulate the expression of plant defense genes and can therefore be used as activators of plant defense and resistance reactions against biotic or abiotic stresses [0027]. The ulvans are defined more specifically as highly sulfated acidic polysaccharides ([0030], Table 1). Briand teaches that ulvans or of ulvan derived oligosaccharides given to the plants is from 0.1 g to 100 g per liter, and preferably of the order of 1 g per liter, when applied in liquid form via the leaves or in nutritive solutions for the roots (hydroponics, dropwise, etc.) or else from 10 to 1000 g/ha, and preferably of the order of 200 g/ha, when applied in solid form in pulverulent or granulated fertilizers ([0038], [0163], Example 12, Claim 5), thus reading on Claims 15-16, 26-27, and 34-35. Briand exemplified different fertilizer compositions, including root and leaf fertilizers, containing the ulvan derivatives and applied to the crop fields ([0078], Example 12). 
Jaulneau reports obtaining an elicitor from the green algae Ulva spp, a fraction containing most exclusively sulfated polysaccharides (Abstract). Both Briand and Jaulneau independently reads on the sulfated feature of pending Claims 17 and 28. In addition, Jaulneau teaches that the sulfate group is crucial to the activation. Sulfated oligosaccharides obtained from fucan and carrageenans, but not laminarin, were shown to induce the salicylic acid signaling pathway; chemical sulfation of laminarin leads to a compound that became an inducer of the signaling pathway in tobacco and of associated resistance to the tobacco mosaic virus (Jaulneau et al, p. 2 left column, 1st paragraph).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Akiyama comprehends nystose and kestose as FOS hydrolysis products being implicated in plant growth. Chen teaches application of FOS on leaves. Suzuki recognizes absorption of carbohydrates through the plant tissues. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Akiyama, Chen, and Suzuki with that of Briand and prepare a solid powder or granulated fructooligosaccharide products with the sulfated oligosaccharides in the amount expressly taught by Briand and apply this to plant or soil as granulated fertilizer. One of ordinary skill in the art would be motivated to optimize the concentrations to apply to plant, arriving at the ranges instantly claimed, in order to have an effective amount that would elicit mechanisms for absorption of inorganic nutrients or stimulate plant defenses, because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have been motivated to combine the teachings of Briand with those of Akiyama, Chen and Suzuki with reasonable expectations of success because Briand taught that the sulfated oligosaccharides stimulate plant defense and resistance reactions against biotic or abiotic 
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Akiyama, Chen, Suzuki, Briand, and Jaulneau and perform a chemical sulfation of fructooligosaccharide to activate plant immunity similar to ulvan. One would have been motivated to do so and perform the sulfation with reasonable expectation of success because naturally occurring sulfated oligosaccharides, ulvan, and chemically-sulfated oligosaccharides such as sulfated laminarin can be obtained with ease by a person skilled in the art, and that these sulfated oligosaccharides successfully induce plant immunity. 

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Chen and Suzuki, applied to Claims 12 and 23 above, and in view of Silva et al. (Food Chemistry 138 (2013) 148-153), hereinafter Silva.

Applicant Claims
Applicant further claims the combination of nystose and kestose applied is derived from an enzymatic hydrolysis of inulin. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Akiyama, Chen and Suzuki have been set forth supra. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Akiyama and Chen are silent on inulin. Suzuki describes that the neokestose, kestose and nystose are inulin type FOS, but does not expressly teach these are from enzymatic hydrolysis of inulin.


Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Akiyama, Chen and Suzuki, taken together teaches the method of applying the combination of kestose and nystose to plants. Producing kestose and nystose would require efficient hydrolysis of inulin in sufficient quantity. Silva teaches the use of enzymatic hydrolysis with inulinase to obtain nystose and kestose from inulin. A person with ordinary skill in the art before the effective filing date of the claimed invention would have applied the known technique of inulin enzymatic hydrolysis and enjoy an expectation of success in obtaining nystose and kestose for application to Akiyama, Chen and Suzuki’s method. Obviousness is based on the rationale that applying a known technique to a known method ready for improvement would yield predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	

Response to Arguments:
 Applicant traverses the 103 rejection of Claims 12, 14, 18, 23, 25, and 29 over Chen in view of Fu and Wang; Claims 12, 14-18, 23, 25-29, 34, and 35 over Chen in view of Fu and Wang, further in view of Briand and Jaulneau; and Claims 12, 14-18, 23, 25-29, 34, and 35, over Chen in view of Fu and Wang, and in view of in view of Briand and Jaulneau, further in view of Remon, as the amendments of the claims apply.
supra as necessitated by the amendments.
Applicant indicated intent to submit data in a Rule 132 Declaration.
The Examiner observes that the data in the response, filed 09/07/2021, p. 7-8, show plant treated with FOS-30 had discernable difference in aerial growth compared to plants treated with kestose or nystose alone.  However, the Examiner also notes the high error bar for FOS-30, which encompasses the value for Nystose-30, and notes that the burden is on the applicant to show that the difference is of statistical and practical significance. If entered, the Examiner will consider the Declaration, but unless the declaration has been submitted by the Applicant, its indication in the Remarks has not been considered by the Examiner.
Applicant argues the combination of Remon with Chen and Briand, and remarks that Chen teaches FOS as fertilizing molecules, and has good solubility.  Remon teaches FOS as water-soluble carriers for poorly water-soluble biologically active agents.  Remon does not teach FOS as fertilizing molecules. Thus, a skilled artisan will not be motivated to use the FOS of Remon in the composition of Chen, and would not expect plant growth because Chen’s fertilizing molecules have good solubility in water.
These rejections have been withdrawn, and new/modified rejections are indicated supra as necessitated by the amendments. While the current rejection still relies on Chen, it no longer relies on Remon.

Conclusion
	No claims are allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shoichi et al. (JP1998298020) teaches the application of fructooligosaccharide solution in acetic acid to seeds, stems, leaves, flowers, roots of the plants. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616